Citation Nr: 1146603	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  03-26 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) on an extra-schedular basis prior to February 10, 2006.

2.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine spondylosis on an extra-schedular basis. 

3.  Entitlement to an initial evaluation in excess of 10 percent for lower lumbar spine degenerative joint disease and L1-2 disc bulge on an extra-schedular basis. 

4.  Entitlement to an initial evaluation in excess of 20 percent for postoperative right foot bone spur and cyst with neuritis, right lateral sural nerve on an extra-schedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1981 and from May 1985 to December 2002. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In connection with his appeal the Veteran testified at a videoconference hearing in August 2004, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2011).  A transcript of the hearing is associated with the claims files.  The Veteran was informed by letter dated in April 2008 that the individual who presided at the videoconference hearing was no longer an employee of the Board.  He was also informed of his options for another Board hearing and that the Board would assume that he did not want another Board hearing if he did not respond to the letter within 30 days.  The Veteran has not responded to that letter, and the Board will therefore proceed to a decision based on the evidence of record. 

When this case was before the Board in February 2005 and August 2008, it was decided in part and remanded in part.  

In an April 2008 rating decision, the Veteran was granted a 100 percent rating for pain disorder and adjustment disorder with mixed emotional features, effective from February 10, 2006.  Therefore, effective February 10, 2006, he is not eligible for a TDIU evaluation.  See Vettese v. Brown, 7 Vet App. 31 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).  Accordingly, the Board has recharacterized the TDIU issue on appeal as stated on the preceding page. 


FINDINGS OF FACT

1.  For the period prior to February 10, 2006, the Veteran had 11 service-connected disabilities, including cervical spine spondylosis, lower lumbar spine degenerative joint disease and L1-L2 disc bulge and right foot disability, none of which was rated as more than 20 percent disabling; the combined disability rating for the service-connected disabilities for this period was 50 percent.

2.  For the period prior to February 10, 2006, the Veteran's service-connected disabilities did not preclude all forms of substantially gainful employment consistent with the Veteran's education and occupational background.  

3.  The service-connected cervical spine spondylosis has not caused marked interference with employment, required frequent periods of hospitalization, or presented an exceptional or unusual disability picture, and the symptoms and severity of cervical spine spondylosis are reasonably described and contemplated in the diagnostic criteria. 

4.  The service-connected lower lumbar spine degenerative joint disease and L1-2 disc bulge has not caused marked interference with employment, required frequent periods of hospitalization, or presented an exceptional or unusual disability picture, and the symptoms and severity of lower lumbar spine degenerative joint disease and L1-2 disc bulge are reasonably described and contemplated in the diagnostic criteria.

5.  The service-connected postoperative right foot bone spur and cyst with neuritis, right lateral sural nerve has not caused marked interference with employment, required frequent periods of hospitalization, or presented an exceptional or unusual disability picture, and the symptoms and severity of postoperative right foot bone spur and cyst with neuritis, right lateral sural nerve are reasonably described and contemplated in the diagnostic criteria.


CONCLUSIONS OF LAW

1.  For the period prior to February 10, 2006, the criteria for a TDIU on an extra-schedular basis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2011). 

2.  The criteria for an extra-schedular evaluation for service-connected cervical spine spondylosis have not been met.  38 C.F.R. § 3.321(b)(1) (2011).

3.  The criteria for an extra-schedular evaluation for service-connected lower lumbar spine degenerative joint disease and L1-2 disc bulge have not been met.  38 C.F.R. § 3.321(b)(1) (2011).

4.  The criteria for an extra-schedular evaluation for the service-connected postoperative right foot bone spur and cyst with neuritis, right lateral sural nerve have not been met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In January 2003, August 2007 and February 2009, the Veteran was provided all required VCAA notice.  The Veteran had ample opportunity to respond before the claims were readjudicated in December 2010.  Although full VCAA notice was not sent to the Veteran until after the initial adjudication of the claims, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims herein decided.  In this regard, the Board notes that service treatment records (STR) were obtained as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded appropriate VA examinations to determine the severity of the disabilities on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims on appeal. 

II.  Legal Criteria

TDIU on an Extra-Schedular Basis

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

Where the percentage requirements are not met, entitlement to the benefits on an extra-schedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Services.  

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id. 

Increased Ratings on an Extra-Schedular Basis 

Under the criteria in effect prior to September 26, 2003, pertaining to limitation of motion of the lumbar spine, a rating of 10 percent was warranted for slight limitation of motion.  A rating of 20 percent was warranted for moderate limitation of motion.  A rating of 40 percent was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Under the criteria pertaining to limitation of motion of the cervical spine, a rating of 10 percent was warranted for slight limitation of motion.  A rating of 20 percent was warranted for moderate limitation of motion.  A rating of 30 percent was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003). 

Under the criteria effective from September 26, 2003, cervical spine spondylosis and degenerative joint disease of the lumbar spine are evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.  

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; ; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted if forward flexion of the cervical spine is 15 degrees or less, or if there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine, or if there is unfavorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees. 

Under Diagnostic Code 5284 (for other foot injuries), a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, a 10 percent disability rating is for application where there is incomplete paralysis of the external popliteal nerve (common peroneal) that is mild.  A 20 percent rating requires moderate impairment.  A 30 percent rating requires severe incomplete paralysis.  Complete paralysis of the external popliteal nerve is rated as 40 percent disabling and contemplates foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.71a.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Thun, there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

Standard of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

III.  Factual Background and Analysis

On a VA spine examination in March 2003, range of motion testing of the lumbar spine showed forward flexion to 80 degrees, extension to 5 degrees, lateral flexion to 35 degrees bilaterally, and lumbar rotation to 30 degrees bilaterally.  Cervical spine forward flexion was measured to 20 degrees, extension to 5 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 40 degrees bilaterally.  The examiner stated that, with a flare or repeated spinal motion, the Veteran was prone to experience increased pain and poor endurance.  He also reported that spinal extension in the lumbar and cervical spine was hindered and exacerbated his pain.  Verbal complaint of pain and halting movements were witnessed during the examination.  However, the examiner did not indicate whether the reported ranges of motion reflected this limitation.  The diagnoses included chronic back pain, cervical spine spondylosis, lower lumbar spine degenerative joint disease and L1-2 disc bulge

During a March 2003 VA feet examination the Veteran complained of daily pain lasting 15 to 20 minutes, numbness and tingling in his right foot.  He denied any untoward effects on his daily activities other than irritation.  The Veteran reported that he was unemployed; his lifestyle was sedentary.  The examiner noted that examination of the feet was normal.

A March 2003 VA neurological examination report notes findings of decreased sensation over the posterior heel area of the right foot, and decreased vibration and monofilament perception along the lateral right foot.  The diagnosis was neuritis of the right lateral sural nerve.

In a May 2003 rating decision the Veteran was awarded service connection (in pertinent part) for cervical spine spondylosis, lower lumbar spine degenerative joint disease and L1-2 disc bulge and postoperative right foot bone spur and cyst with neuritis, right lateral sural nerve.  He appealed the initial ratings assigned.  (These disabilities are currently evaluated as 10, 10 and 20 percent disabling, respectively.)

A June 2004 VA hospitalization note indicates that the Veteran had fallen 10 days earlier and severely exacerbated his back and neck pain.  He reported a history of falls.  During the hospitalization, neurologic examination revealed normal tone, no pathologic reflexes, and normal strength.

In a July 2004 statement, the Veteran's friends reported that they had observed the Veteran complain of back pain on numerous occasions.  In June 2004 they witnessed him fall down a flight of stairs.  The Veteran indicated that his back pain had radiated down his leg, causing him to fall.  

During an August 2004 hearing before the Board, the Veteran stated that he was not working, and that he "can't work like this," referring to his back problems and the morphine he was taking for his pain.  He indicated that he had previously worked as a mechanic.  He expressed his desire to return to school, but believed that he was not able to because of the morphine he used to manage his back pain.

On VA examination in April 2005, the Veteran complained of constant back pain.  He was noted to wince on palpitation of the back of his neck.  Range of cervical motion was slightly limited, but did not elicit pain.  Forward flexion was measured to 35 degrees, extension to 35 degrees, lateral flexion to 40 degrees, and rotation to 70 degrees.  There were no muscle spasms.  There was no wasting of the hands or feet.  Both hand grips were equal.  Lumbar extension was measured to 20-25 degrees, forward flexion to 90 degrees, and lateral side to side was about 20 degrees, without causing pain.  Any more than that was painful.  Straight leg raising test was normal bilaterally.

In addition, extension of the right ankle was slightly painful.  However, flexion was normal.  Inversion and eversion were also within normal range.  The diagnosis was right ankle and foot pain, with slightly decreased range of motion.  An area of moderately decreased sensation was noted on the lateral aspect of the right ankle and foot consistent with moderate involvement of the sural nerve. 

After noting the Veteran's medical history and conducting an examination, the examiner opined that the Veteran could not, "handle heavy jobs like construction workers but may be able to handle simple non strenous [sic] jobs."

A VA neurological examination was conducted in August 2005 and a review of the claims file was accomplished by the examiner.  It was noted that activities of daily living (including sitting, walking and sleeping) were affected all of the time by frequent stabbing cervical pains, with pain radiating into the left upper extremity and ulnar side of the hand.  However, the examiner noted that there were no objective findings of any hand atrophy or weakness.  The VA examiner also noted focal midline lumbo-sacral junction pain with radiation down the backs of his legs.  The Veteran reported significant falls with injury secondary to involuntary reaction to these sudden pains without warning.  He reported that he could not sit or sleep for any prolonged period of time because of this pain, and that he could not use steps.  Cervical extension was "very limited" because of pain; spinal range of motion "argue[d] against ankylosis."  The examiner noted that he previously saw the Veteran in July 2004, and EMG of the left lower extremity was without evidence of abonormality.

In addition, right foot inversion was found to be limited by right lateral lower calf and foot pain.  There was a stabbing pain of the lower lateral right calf and foot, especially with right foot inversion (limited by pain not strength).  

In a June 2006 opinion, a VA physician noted the veteran's complaints of severe stabbing disabling musculo-skeletal pains in his lower cervical and lower lumbar spine, experienced frequently, throughout the day, as well as moderately-severe musculo-skeletal pain in the right ankle.  The physician noted reports that the Veteran experiences sudden sharp pains in the spine and ankle, which precipitate falls.  The physician concluded that this level of persistent daily symptom involvement would make the Veteran unemployable. 

In an April 2008 rating decision, the Veteran was granted a 100 percent rating for pain disorder and adjustment disorder with mixed emotional features, effective from February 10, 2006.

In an August 2008 decision, the Board (in pertinent part) denied entitlement to a TDIU on a schedular basis and higher initial schedular ratings for cervical spine spondylosis, lower lumbar spine degenerative joint disease and L1-L2 disc bulge and postoperative right foot bone spur and cyst with neuritis, right lateral sural nerve.

In 2010 the Director of the Compensation and Pension Service (Director) issued a finding that the Veteran was not entitled to a TDIU or higher initial ratings for his neck, back, or foot disabilities on an extra-schedular basis.  As regards a TDIU rating, the Director found that even though the Veteran has not been employed since his discharge from the military in 2002, the evidence of record did not show that the Veteran was unable to secure or follow a substantially gainful occupation because of his service-connected disabilities for the period prior to February 10, 2006.  As regards the Veteran's neck, back and foot disabilities, the Director found that no unusual or exceptional disability pattern has been demonstrated so as to render the available schedular criteria inadequate. 

TDIU Prior to February 10, 2006 

As noted above, the Board denied entitlement to a TDIU on a schedular basis in August 2008, finding that the Veteran did not meet the minimum threshold requirements under 38 C.F.R. § 4.16(a).  In addition, an April 2008 rating decision awarded the Veteran a 100 percent rating for pain disorder and adjustment disorder with mixed emotional features, effective from February 10, 2006.  Therefore, effective February 10, 2006, the Veteran is not eligible for a TDIU evaluation.  Thus, the issue remaining before the Board is entitlement to a TDIU on an extra-schedular basis prior to February 10, 2006.  See 38 C.F.R. §4.16(b).  

As detailed, the Veteran has not worked since his discharge from service in 2002.  The Board acknowledges the statements from the Veteran that he was unable to work due to his back pain.  See August 2004 hearing transcript.

However, an April 2005 VA examiner opined that the Veteran would not be prevented from some sedentary (non-strenuous) occupations.  The examiner reviewed the claims file and thoroughly examined the Veteran before rendering the opinion.  There is no medical opinion to the contrary for the period prior to February 10, 2006.  Likewise, while the Director acknowledged that the Veteran has not been employed since his discharge from the military in 2002, it was concluded that the evidence of record did not show that the Veteran was unable to secure or follow a substantially gainful occupation because of his service-connected disabilities for the period prior to February 10, 2006. 

While it is clear that the Veteran's lumbar spine disability affected him in an occupational setting prior to February 10, 2006, the record does not support a finding that his service-connected lumbar spine disability precluded him from maintaining substantial and gainful employment during that period.  The Board finds no indication in the record that his other service-connected disabilities (including his neck and foot disabilities) had any effect on his ability to maintain employment during the period at issue. 

In light of the foregoing, the Board finds that the Veteran did not meet the requirements for a TDIU on an extra-schedular basis prior to February 10, 2006.  

Increased Ratings 

As noted above, the Board denied entitlement to higher initial schedular ratings for cervical spine spondylosis, lower lumbar spine degenerative joint disease and L1-2 disc bulge and postoperative right foot bone spur and cyst with neuritis, right lateral sural nerve in August 2008.  Therefore, the issues remaining before the Board are entitlement to higher initial ratings for cervical spine spondylosis, lower lumbar spine degenerative joint disease and L1-2 disc bulge and postoperative right foot bone spur and cyst with neuritis, right lateral sural nerve on an extra-schedular basis.

In 2010 the Director issued a finding that extra-schedular consideration was not merited for the Veteran's service-connected lumbar spine, cervical spine and right foot disabilities because there was no unusual or exceptional disability picture demonstrated that would render application of the regular rating criteria as impractical.  See Thun, supra. 

The Board also notes on review that if the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun, supra.  The rating criteria of Diagnostic Codes 5290, 5292 (2003) and Diagnostic Codes 5237, 5242, 5284, 8521 (2011) reasonably describe the Veteran's disability levels and symptomology for his service-connected lumbar spine, cervical spine and right foot disabilities; accordingly, per Thun, further consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to a TDIU on an extra-schedular basis prior to February 10, 2006, is denied.

Entitlement to an initial evaluation in excess of 10 percent for cervical spine spondylosis on an extra-schedular basis is denied.

Entitlement to an initial evaluation in excess of 10 percent for lower lumbar spine degenerative joint disease and L1-2 disc bulge on an extra-schedular basis is denied. 

Entitlement to an initial evaluation in excess of 20 percent for postoperative right foot bone spur and cyst with neuritis, right lateral sural nerve on an extra-schedular basis is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


